Exhibit 10.1 INDEMNIFICATION AGREEMENT This INDEMNIFICATION AGREEMENT (“Agreement”) is made as of the 25 th day of June, 2013, by and between MISSION COMMUNITY BANCORP, a California corporation (the “Company), and (“Indemnitee”), who holds the position or positions, set forth on the signature page of this Agreement with the Company and/or of its wholly-owned subsidiary, Mission Community Bank, a California state chartered banking corporation (the “Bank”). For purposes of this agreement, all references to directors and/or officers of the Company shall also mean and include the directors and officers of the Bank and any other subsidiaries of the Company, whether now in existence or organized at any time hereafter. R E C I T A L S WHEREAS, Indemnitee is a director, officer or key management employee of the Company holding the position or positions, set forth on the signature page of this Agreement, with the Company, the Bank and/or any other subsidiary of the Company; and WHEREAS, the Company desires the benefits of having Indemnitee serve as a director, officer or other key management employee of the Company, the Bank and/or any other subsidiary of the Company, secure in the knowledge that any expenses, liabilities or losses incurred by him or her in his or her good faith service to the Company, the Bank and/or any other subsidiary, will be borne by the Company or its successors and assigns in accordance with applicable law; and WHEREAS, the Company desires that Indemnitee resist and defend against what Indemnitee may consider to be unjustified investigations, claims, actions, suits and proceedings which have arisen or may arise in the future as a result of Indemnitee’s service to the Company, the Bank and/or any other Company subsidiary; and WHEREAS, the parties believe it appropriate to memorialize and reaffirm the Company’s indemnification obligations to Indemnitee and to set forth the additional indemnification agreements contained herein. A G R E E M E N T NOW, THEREFORE, in consideration of the foregoing, the respective agreements of the parties to each other contained in this Agreement and for other good and valuable consideration, the adequacy and receipt of which are hereby acknowledged by the undersigned, the Company and Indemnitee hereby agree as follows: 1.
